Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6 and dependent claims 4-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites in part “being partially crushed.” It is unclear what partially crushed means in the context of the claim. Does this mean that these ribs crush as the cell units are inserted into the casing or they are capable of being crushed in order to accommodate the cell units. Also, a clarification of partially needs further clarification, as the term “partially” is indefinite and its not clear how much partially refers to in regards to the ribs being deformed. Examiner has rejected the claims according to her best interpretation, i.e. the ribs are able to be deformable due the kind of material the ribs are made of which makes it flexible and deformable in nature.

Claim 9 is rejected as being indefinite, as it recites “a channel.” It is noted, claim 9 recites a channel , however, the instant specification [0048] describes the embodiment in fig. 13 claimed in claim 9, the channels are referred to “Second channels.” It is recommended to clarify the channels accordingly as there are two types of channels described [i.e. channel 26 and channel 27], and the second channel is specific to the embodiment illustrated in Fig. 13, which contain the deformable ribs in the upper casing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6376126B1 (Faust) and further in view of US20140370353A1 (Oshiba).

Regarding claim 1, Faust teaches a battery container housing for one or more cell elements [abs]. Faust teaches battery pack comprising: 
a lower case having a rectangular box shape with a top opened [fig. 1], the lower case including: 
a bottom part [#24; col. 5 lines 10-11], 
a plurality of first walls [#26; col. 5 line 36-37; partition walls] extending from the bottom part in a direction substantially orthogonal to the bottom part with given spacing from one pair of sides of the bottom part, and 
second walls [#18; col. 5 line37-39; side walls] extending from the other pair of sides of the bottom part in the direction substantially orthogonal to the bottom part; 
wherein the lower case comprises deformable ribs[ #14; col. 5 line 8-10; spacer ribs] extending from the bottom part to the first walls, the deformable ribs being partially crushed in a direction from an open side toward the bottom part of the lower case [please refer to the annotated Faust fig, 1 and 2] below for the claimed limitations . In regards to the claimed “being partially crushed,” it is noted, the spacer ribs are made of flexible material, thus are able to deform, and crush as the cells are inserted into the casing [col. 7 4-14]

    PNG
    media_image1.png
    425
    613
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    399
    502
    media_image2.png
    Greyscale

Faust is silent with respect to an upper case having a rectangular box shape with a bottom opened, the upper case including a top part opposing the lower case; 
and a plurality of secondary batteries each including: 
a top face provided with a positive-electrode terminal and a negative-electrode terminal, 
a pair of principal faces extending from a pair of long sides of the top face in a direction substantially orthogonal to the top face, 
a pair of lateral faces extending between the principal faces, and 
a bottom face opposing the top face, the secondary batteries being housed between the first walls of the lower case such that the bottom faces oppose the bottom part. 
Oshiba teaches an energy storage device [abs] and an upper case [#700; 0087]; and a plurality of secondary batteries [#200; 0090; secondary battery] each including: 
a top face provided with a positive-electrode terminal and a negative-electrode terminal, 
a pair of principal faces extending from a pair of long sides of the top face in a direction substantially orthogonal to the top face, 
a pair of lateral faces extending between the principal faces, and 
a bottom face opposing the top face, the secondary batteries being housed between the first walls of the lower case such that the bottom faces oppose the bottom part [please refer to the annotated Oshiba fig, 3 below for the claimed limitations]. 



    PNG
    media_image3.png
    353
    506
    media_image3.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery case of Faust and include the upper casing and the secondary batteries as taught by Oshiba, as doing provides the battery casing with a cover wherein the batteries can be stored in, as this is a known configuration in this field of endeavor and there is a reasonable expectation of success as both teach a casing for secondary batteries and provide an adequate container for an energy storage device [0006].  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 2, Faust teaches a battery container housing for one or more cell elements [abs]. Faust teaches battery pack comprising: 
a lower case having a rectangular box shape with a top opened, the lower case [fig. 1], including 
a bottom part [#24; col. 5 lines 10-11, 
a plurality of first walls [#26; col. 5 line 36-37; partition walls]  extending from the bottom part in a direction substantially orthogonal to the bottom part with given spacing from one pair of sides of the bottom part, and 
second walls [#18; col. 5 line37-39; side walls]  extending from the other pair of sides of the bottom part in the direction substantially orthogonal to the bottom part; 
wherein the lower case comprises positioning ribs [#29;  col. 5 lines 13-15; col. 7 45-50] extending from the bottom part to the first walls or the second walls  [please refer to the annotated Faust fig, 1 and 2] below for the claimed limitations .

    PNG
    media_image1.png
    425
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    502
    media_image2.png
    Greyscale

Faust is silent with respect to an upper case having a rectangular box shape with a bottom opened, the upper case including a top part opposing the lower case; and 
a plurality of secondary batteries each including 
a top face provided with a positive-electrode terminal and a negative-electrode terminal, 
a pair of principal faces extending from a pair of long sides of the top face in a direction substantially orthogonal to the top face, 
a pair of lateral faces extending between the principal faces, and 
a bottom face opposing the top face, the secondary batteries being housed between the first walls of the lower case such that the bottom faces oppose the bottom part.
Oshiba teaches an energy storage device [abs] and an upper case [#700; 0087]; and a plurality of secondary batteries [#200; 0090; secondary battery] each including: 
a top face provided with a positive-electrode terminal and a negative-electrode terminal, 
a pair of principal faces extending from a pair of long sides of the top face in a direction substantially orthogonal to the top face, 
a pair of lateral faces extending between the principal faces, and 
a bottom face opposing the top face, the secondary batteries being housed between the first walls of the lower case such that the bottom faces oppose the bottom part [please refer to the annotated Oshiba fig, 3 below for the claimed limitations].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery case of Faust and include the upper casing and the secondary batteries as taught by Oshiba, as doing provides the battery casing with a cover wherein the batteries can be stored in, as this is a known configuration in this field of endeavor and there is a reasonable expectation of success as both teach a casing for secondary batteries and provide an adequate container for an energy storage device [0006].  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   


    PNG
    media_image3.png
    353
    506
    media_image3.png
    Greyscale

Regarding claim 3, Faust teaches a battery container housing for one or more cell elements [abs]. Faust teaches battery pack comprising:
a lower case having a rectangular box shape with a top opened, the lower case including 
a bottom part, 
a plurality of first walls extending from the bottom part in a direction substantially orthogonal to the bottom part with given spacing from one pair of sides of the bottom part, and 
second walls extending from the other pair of sides of the bottom part in the direction substantially orthogonal to the bottom part; 
the lower case comprises: deformable ribs that extend from the bottom part to the first walls and are partially crushed in a direction from an open side toward the bottom part of the lower case, and 
positioning ribs that extend from the bottom part to the first walls or the second walls and are located further away from a central part of the secondary battery than the deformable ribs [it is noted, these limitations are recited in claim 1 and 2, thus for brevity purposes, please refer to claim 1 and 2 for the citations taught by Faust].
Faust is silent with respect to an upper case having a rectangular box shape with a bottom opened, the upper case including a top part opposing the lower case; and 
a plurality of secondary batteries each including 
a top face provided with a positive-electrode terminal and a negative-electrode terminal, 
a pair of principal faces extending from a pair of long sides of the top face in a direction substantially orthogonal to the top face, 
a pair of lateral faces extending between the principal faces, and 
a bottom face opposing the top face, the secondary batteries being housed between the first walls of the lower case such that the bottom faces oppose the bottom part. 
Oshiba teaches an energy storage device [abs] and an upper case [#700; 0087]; and a plurality of secondary batteries [#200; 0090; secondary battery] each including: 
a plurality of secondary batteries each including 
a top face provided with a positive-electrode terminal and a negative-electrode terminal, 
a pair of principal faces extending from a pair of long sides of the top face in a direction substantially orthogonal to the top face, 
a pair of lateral faces extending between the principal faces, and 
a bottom face opposing the top face, the secondary batteries being housed between the first walls of the lower case such that the bottom faces oppose the bottom part [please refer to the annotated Oshiba fig, 3 below for the claimed limitations].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery case of Faust and include the upper casing and the secondary batteries as taught by Oshiba, as doing provides the battery casing with a cover wherein the batteries can be stored in, as this is a known configuration in this field of endeavor and there is a reasonable expectation of success as both teach a casing for secondary batteries and provide an adequate container for an energy storage device [0006].  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

    PNG
    media_image3.png
    353
    506
    media_image3.png
    Greyscale



Regarding claim 4, Faust teaches wherein the lower case further comprises a protrusion [#25] in the bottom part.

    PNG
    media_image4.png
    399
    667
    media_image4.png
    Greyscale

Regarding claim 5, Faust in view of Oshiba teach the battery pack of claim 1, however Faust is silent with respect to the battery pack further comprising a busbar being set on the top part of the upper case not opposing the top face of the secondary battery, the busbar that connects the positive-electrode terminal and the negative-electrode terminal to each other. Oshiba teaches a bus bar [#430, 0076; please refer to the annotated fig 3 below] as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery case of Faust and include the bus bars as taught by Oshiba, as doing electrically connects the energy storage devices 200 together. More specifically, the bus bar 430 connects the positive terminal or negative terminal of one of two adjacently arranged energy storage devices 200 to the negative terminal or positive terminal of the other of the two adjacently arranged energy storage devices 200 [0083].

    PNG
    media_image5.png
    387
    358
    media_image5.png
    Greyscale


Regarding claim 6, Faust teaches a battery container housing for one or more cell elements [abs]. Faust teaches battery pack comprising:
a lower case having a rectangular box shape with a top opened, the lower case including 
a bottom part, 
a plurality of first walls extending from the bottom part in a direction substantially orthogonal to the bottom part with given spacing from one pair of sides of the bottom part, and 
second walls extending from the other pair of sides of the bottom part in the direction substantially orthogonal to the bottom part; the lower case comprises positioning ribs extending from the bottom part to the first walls or the second walls,  [it is noted, these limitations are recited in claim 1 and 2 thus for brevity purposes, please refer to claim 1 and 2 for the citations taught by Faust].
Faust is silent with respect to an upper case having a rectangular box shape with a bottom opened, the upper case including: 
a top part opposing the lower case, 
a plurality of third walls extending from the top part in a direction substantially orthogonal to the top part with given spacing from one pair of sides of the top part, and 
fourth walls extending from the other pair of sides of the top part in the direction substantially orthogonal to the top part and  
a plurality of secondary batteries each including 
a top face provided with a positive-electrode terminal and a negative-electrode terminal, 
a pair of principal faces extending from a pair of long sides of the top face in a direction substantially orthogonal to the top face, 
a pair of lateral faces extending between the principal faces, and 
a bottom face opposing the top face, the secondary batteries being housed between the first walls of the lower case such that the bottom faces oppose the bottom part between the first walls of the lower case and the top faces oppose the top part between the third walls of the upper case. 
Oshiba teaches an upper case having a rectangular box shape with a bottom opened, the upper case including: 
a top part [0084; cover] opposing the lower case, 
a plurality of third walls extending from the top part in a direction substantially orthogonal to the top part with given spacing from one pair of sides of the top part, and 
fourth walls extending from the other pair of sides of the top part in the direction substantially orthogonal to the top part; [please refer to the annotated Oshiba fig, 3 below for the claimed limitations]; and 

    PNG
    media_image6.png
    382
    377
    media_image6.png
    Greyscale

a plurality of secondary batteries each including 
a top face provided with a positive-electrode terminal and a negative-electrode terminal, 
a pair of principal faces extending from a pair of long sides of the top face in a direction substantially orthogonal to the top face, 
a pair of lateral faces extending between the principal faces, and 
a bottom face opposing the top face, the secondary batteries being housed between the first walls of the lower case such that the bottom faces oppose the bottom part between the first walls of the lower case and the top faces oppose the top part between the third walls of the upper case [please refer to the annotated Oshiba fig, 3 below for the claimed limitations]; 

    PNG
    media_image3.png
    353
    506
    media_image3.png
    Greyscale


the upper case comprises deformable ribs that extend from the top part to the third walls, and is partially crushed in a direction from an open side toward the top part of the upper case [0081; #300]. In regards to the claimed “being partially crushed,” it is noted, the component 300, where the ribs are located are made of resin material, thus are able to deform, and crush as the cells are inserted into the casing [0081]
 .  

    PNG
    media_image7.png
    277
    552
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery case of Faust and include the upper casing and the secondary batteries as taught by Oshiba, as doing provides the battery casing with a cover wherein the batteries can be stored in, as this is a known configuration in this field of endeavor and there is a reasonable expectation of success as both teach a casing for secondary batteries and provide an adequate container for an energy storage device [0006].
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Regarding claim 9, modified Faust teaches the battery pack according to claim 6. Faust is silent with regards to wherein part of the top part of the upper case adjacent to the third walls are provided with a channel in the direction from an open side toward the top part of the upper case, and the deformable ribs are located in the channel. Oshiba teaches the channel as recited in instant claim 9 [please refer to the annotated fig, 3 of Oshiba above in claim 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery case of Faust and include the upper casing with channels and the secondary batteries as taught by Oshiba, as doing provides the battery casing with a cover wherein the batteries can be stored in, as this is a known configuration in this field of endeavor and there is a reasonable expectation of success as both teach a casing for secondary batteries and provide an adequate container for an energy storage device [0006].
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 10, modified Faust teaches the battery pack according to claim 6. Faust is silent with respect to the battery pack further comprising a busbar being set on the top part of the upper case not opposing the top face of the secondary battery, the busbar that connects the positive-electrode terminal and the negative-electrode terminal to each other. Oshiba teaches the bus bar as recited in the instant claim [please refer to the annotated fig. 3 below to illustrate the claimed features].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery case of Faust and include the bus bars as taught by Oshiba, as doing electrically connects the energy storage devices 200 together. More specifically, the bus bar 430 connects the positive terminal or negative terminal of one of two adjacently arranged energy storage devices 200 to the negative terminal or positive terminal of the other of the two adjacently arranged energy storage devices 200 [0083].


    PNG
    media_image5.png
    387
    358
    media_image5.png
    Greyscale


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6376126B1 (Faust) and further in view of US20140370353A1 (Oshiba) and US20050079408A1 (Hirano)

Regarding claim 7, modified Faust teaches the battery pack according to claim 6, however is silent with respect to wherein the lower case comprises an elastic layer on the bottom part.  Hirano teaches a battery structure [abs] and teaches the lower case comprises an elastic layer. [0058; #54; synthetic resin; fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faust and incorporate the resin layer taught by Hirano as doing so enables the case to maintain the shape of the case as well as prevent variation in the dimensions from being generated after the assembly processes so as to provide the precisely-shaped battery module. [0066,0092]

Regarding claim 8, modified Faust teaches the battery pack according to claim 7, however is silent with respect to wherein the elastic layer contains a foaming synthetic resin material [0058, synthetic resin]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faust and incorporate the resin layer taught by Hirano as doing so enables the case to maintain the shape of the case as well as prevent variation in the dimensions from being generated after the assembly processes so as to provide the precisely-shaped battery module. [0066,0092]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729